AFFIRM; and Opinion Filed January 29, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00468-CR

                          ALEXIS DANIEL GRANADOS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-83352-2015

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                 Opinion by Justice Lang-Miers
       Alexis Daniel Granados pleaded guilty before a jury to the offense of aggravated robbery

with a deadly weapon, a motor vehicle.          After finding appellant guilty, the jury assessed

punishment at six years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets

requirements of Anders). Counsel delivered a copy of the brief to appellant. We advised appellant

of his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to

Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47

170468F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ALEXIS DANIEL GRANADOS,                           On Appeal from the 219th Judicial District
 Appellant                                         Court, Collin County, Texas
                                                   Trial Court Cause No. 219-83352-2015.
 No. 05-17-00468-CR         V.                     Opinion delivered by Justice Lang-Miers.
                                                   Justices Fillmore and Stoddart participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 29th day of January, 2018.




                                             –3–